Citation Nr: 1037264	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  96-31 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include as 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1945 to August 1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
appeal was remanded for additional development in October 2003 
and June 2009.

Since the last supplemental statement of the case (SSOC) was 
issued in January 2010, the Veteran has submitted a lengthy 
statement describing his service.  Included with this statement 
was a partial letter from the Naval Archives and an article on 
snipers during the time of the Veteran's service.  The 
information contained in the statement and attachments is 
duplicative of evidence already in the claims file, and no new 
SSOC needs to be issues on this claim.  Appellate review can 
proceed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has basal cell and squamous cell carcinoma of the 
skin which is not the result of exposure to ionizing radiation 
during active service and is not otherwise related to service.


CONCLUSION OF LAW

Service connection for skin cancer is not warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO, as the VCAA had not 
been enacted at the time of the original decision.  The VCAA duty 
to notify was satisfied by a letter issued to the Veteran in July 
2003, followed by multiple SSOCs.  The letter advised the Veteran 
of the criteria for service connection and what evidence VA would 
attempt to obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
Veteran was given advice specific to radiation claims in May 2005 
and February 2006.  The Veteran was also advised as to disability 
evaluations and effective dates and the claim was subsequently 
readjudicated as noted.  The duty to notify as to the claim for 
service connection is met.  

2.  Assist

In addition, the duty to assist the Veteran to develop the claim 
is fulfilled.  VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained and the Veteran has submitted VA and 
private treatment records.  The Veteran's assertion that skin 
cancer is the result of in-service radiation exposure was 
developed in accordance with VA criteria and guidelines including 
referral for a dose estimate, referral to the Director of 
Compensation and Pension, and referral to the Chief Public Health 
and Environmental Hazards Officer.  The records satisfy 38 C.F.R. 
§ 3.326.  The Veteran was not afforded a VA medical examination, 
but the Board finds that no such examination is necessary, as the 
guidelines for developing a radiation claim were followed and as 
there is no evidence that the Veteran had skin cancer in service 
or that skin cancer has been otherwise related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the claim).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty to 
assist the Veteran are met.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for disability that is claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  See Davis v. Brown, 10 Vet. App. 209 
(1997); Rucker v. Brown, 10 Vet. App. 67 (1997). 
 
There are certain types of cancers that are presumptively service 
connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Diseases specific to radiation-
exposed Veterans for the purpose of presumptive service 
connection are the following: (i) leukemia (other than chronic 
lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer 
of the breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the small 
intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; 
(x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); (xiv) 
cancer of the salivary gland; (xv) cancer of the urinary tract; 
(xvii) cancer of the bone; (xviii) cancer of the brain; (xix) 
cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of 
the ovary. 38 C.F.R. § 3.309(d)(2).  The Veteran has been 
diagnosed with squamous cell carcinoma of the skin.  This cancer 
is not included on the list of presumptive cancers. 
 
"Radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, radiogenic 
diseases include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, cancer 
of the rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2). 
 
A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of Veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii). 
 
In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not manifest 
to a compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses. 38 C.F.R. § 
3.311(a)(1). When dose estimates provided are reported as a range 
of doses to which a Veteran may have been exposed, exposure at 
the highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(2). 
 
When it has been determined that a Veteran has been exposed to 
ionizing radiation in service, and he subsequently develops a 
potentially radiogenic disease, the claim will be referred to the 
Under Secretary for Benefits for further consideration.  The 
Under Secretary is to consider the claim with reference to 
specified factors and may request an advisory medical opinion 
from the Under Secretary for Health; if, after this 
consideration, the Under Secretary determines that there is no 
reasonable possibility that the Veteran's disease resulted from 
radiation exposure in service, the Under Secretary shall so 
inform the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

The Veteran contends that he has skin cancer as the result of 
exposure to ionizing radiation during service while stationed in 
Guam from July 1, 1946, to July 21, 1946.  He asserts that he 
unloaded supplies from contaminated ships that participated in 
Operation Crossroads, identified as the USS Chilton, USS 
Gradffia, and USS Pickaway.  Service personnel records have been 
obtained and confirm the Veteran's service at the Naval Supply 
Center.  Those records do not show his duty assignments.  In 
connection with a previous claim, in a letter dated September 
1995, the Defense Nuclear Agency determined that the available 
records did not document the Veteran's participation in Operation 
Crossroads, but the Board notes that this is not what the 
Veteran's claims.  

A June 2004 letter from the Navy Environmental Health Center 
Detachment states that a search showed no occupational exposure 
to ionizing radiation for this Veteran.  An additional search for 
the USS Chilton, USS Gradffia, and USS Pickaway revealed no 
reports of occupational exposure to ionizing radiation on those 
vessels during the time in which the Veteran was stationed in 
Guam, from July 1, 1946, to July 21, 1946.  The Navy determined 
that it was likely that any potential sources of radiation were 
sufficiently low in intensity to preclude the need for individual 
monitoring.  It also noted that individuals were allowed to 
receive 300 millirem per week of occupational exposure to 
ionizing radiation without being temporarily reassigned to duties 
that did not involve exposure.  Thus, the Lieutenant Commander of 
the Medical Service Corps of the U.S. Navy opined that 300 
millirem is the maximum dose that Veteran could have received per 
week while stationed in Guam, and stated it was likely that the 
Veteran's exposure was significantly lower than this limit.  

In August 2008, the RO referred the claim to the Under Secretary 
for Benefits for further consideration.  A response was received 
that same month.  The Chief Public Health and Environmental 
Hazards Officer determined that, based on the 300 millirem dose 
per week estimate, the maximum dose the Veteran could have been 
exposed to was 900 millirem.  The likelihood of exposure to 
ionizing radiation was determined to be 9.90 percent.  In view of 
the facts, he opined that it was unlikely that the Veteran's 
basal cell carcinomas could be attributed to occupational 
exposure to ionizing radiation while in service.

As the August 2008 opinion obtained by the VA Under Secretary of 
Health determined that the Veteran's skin cancer was not likely 
related to ionizing radiation exposure while in service, in order 
for service connection to be warranted in this case, his skin 
cancer must otherwise be linked medically to ionizing radiation 
exposure while in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  To date, however, no medical professional has 
attributed the Veteran's skin cancer to in-service exposure to 
ionizing radiation.

The only evidence supporting the Veteran's claims that skin 
cancer is related to exposure to ionizing radiation in service 
are the Veteran's own statements.  The Board notes that the 
statements of the Veteran and his representative to the effect 
that his skin cancer is causally connected to his active service 
are not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran is presently diagnosed with a skin cancer, as 
demonstrated in VA outpatient treatment records dated from June 
1986 to October 1992.  There is no medical evidence of record 
that shows that the Veteran was diagnosed with skin cancer during 
active service, within twelve months of his separation from 
service, or until August 1986.  The absence of any diagnosis of 
the claimed skin cancer in the service and post-service medical 
records until 1986 constitutes negative evidence tending to 
disprove the assertion that the Veteran had skin cancer during 
his service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive and 
"negative" evidence).  Further, nowhere in the evidence of 
record is there found any clinical notation suggesting that the 
Veteran's current skin cancer is in any way linked to any 
incident of his active service. 
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's skin cancer is not related to 
exposure to ionizing radiation during service or to any other 
incident during his active service.  Therefore, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of service connection for skin cancer. 


ORDER

The claim for service connection for skin cancer, to include as 
due to exposure to ionizing radiation, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


